DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 8–11 and 15–17, drawn to a spunbond non-woven fabric for a filter.
Group II, claims 12–14 and 18, drawn to a method for producing a spunbond non-woven fabric for a filter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups share a technical feature, it is not a “special technical feature” because it fails to make a contribution over the prior art.  
Specifically, Groups I and II share the technical feature of:
A spunbond non-woven fabric for a filter comprising a composite polyester fiber containing a low melting point polyester arranged in a vicinity of a high melting point polyester.  The low melting point polyester has a melting point 10 to 140°C lower than the melting point of the high melting point polyester.  The spunbond fabric has a surface layer and a back layer.  The fiber has a single fiber fineness between 1 to 3 dtex at the surface layer.  The fiber has a fineness between 3 to 5 dtex at the back layer.  The fabric has a basis weight of 130 to 300 gsm.
The shared feature is not a “special technical feature” in view of Meier et al., US 2014/0174934 (“Meier”).  
Specifically, Meier discloses a spunbond composite filter medium material (corresponding to the “spunbond non-woven fabric”).  Meier [0012]–[0023].  The filter medium comprises a spunbond nonwoven layer 1 (the “surface layer”) and a spunbond nonwoven layer 2 (the “back layer”).  Id.  The surface layer 1 and the back layer 2 each comprise bicomponent fibers manufactured from polyethylene terephthalate (PET) which is a type of polyester.  Id. at [0053], [0060], [0089].  The bicomponent fibers in each layer correspond to the “composite polyester fiber”.  Id.  The bicomponent fibers comprise a low melting point PET arranged in the vicinity of a high melting point PET.  Id. at [0060], [0089]. The low melting point PET has its melting point reduced by 10–50°C compared to its normal melting point.  Id. at [0058], [0087].  Therefore, the lowing 
The bicomponent fibers in the surface layer 1 have a fineness of 1 to 4 dtex.  Meier [0015].  This overlaps with the claimed range of 1 to 3 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The bicomponent fibers in the back layer 2 have a fineness of 3 to 15 dtex.  Meier [0020].  This overlaps with the claimed range of 3 to 5 dtex, establishing a prima facie case of obviousness. 
The surface layer 1 has a basis weight between 50 to 500 gsm.  Meier [0014].  The back layer 2 has a basis weight between 50 to 500 gsm.  Id. at [0019].  Therefore, it would have been obvious for the filter medium, which is a combination of these two layers, to have a basis weight between 130 to 300 gsm.  
A telephone call was made to Daniel Christenbury on 09/30/2021  to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776